Citation Nr: 0329934	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for 
entitlement to a permanent and total disability rating 
for pension purposes.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 denial letter sent to 
the appellant by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

In his claim (VA Form 21-526) received in May 2001 and in 
his substantive appeal (VA Form 9) received in March 
2002, the appellant raised contentions to the effect that 
he is entitled to VA compensation benefits by virtue of 
service-connected disability.  In June 2003, the RO asked 
that the appellant specify the conditions for which he 
was applying for service connection.  To date, the 
appellant has not responded to that request.  That claim 
has not been certified or otherwise developed for 
appellate purposes.  Accordingly, the Board has no 
jurisdiction over that claim, and it will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2003).  


FINDING OF FACT

The appellant has no recognized active military, naval, 
or air service with the armed forces of the United States 
that would establish basic eligibility for entitlement to 
a permanent and total disability rating for pension 
purposes. 


CONCLUSION OF LAW

The criteria for basic eligibility for entitlement to a 
permanent and total disability rating for pension 
purposes have not been met.  38 U.S.C.A. § 101(2), 107 
(West 2002); 38 C.F.R. §§ 3.1(d), 3.40, 3.203 (2003). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

By law, the VA must assist a claimant in the development 
of his claim.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  When the VA 
receives a complete or substantially complete application 
for benefits, it must, among other things, notify the 
claimant of any information and evidence necessary to 
substantiate the claim, as well as which information and 
evidence, if any, the VA will attempt to obtain on the 
claimant's behalf and which information and evidence, if 
any, the claimant needs to provide.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  

The United States Court of Appeals for Veterans Claims 
(Court) has not specifically addressed whether the VCAA 
applies to cases involving basic eligibility for VA 
benefits, as in the present case.  However, the Court has 
held that the VCAA is not applicable to matters in which 
the law, and not the evidence, is dispositive.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002) (service during 
the Iranian hostage crisis is not a "period of war" for 
purposes of entitlement to non-service-connected pension 
benefits); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)(case involved application of 38 U.S.C.A. § 101(3) 
to determine whether the appellant was entitled to 
recognition as the surviving spouse of a veteran).

The present case involves a question of eligibility for 
VA benefits, and the outcome of this case depends on 
whether the appellant had qualifying service.  To the 
extent in which the law is dispositive in this case, the 
VCAA is not applicable.  Nevertheless, as the appellant 
claims that he had qualifying military service, there is 
an evidentiary question in this case and to that extent 
some discussion of the evidentiary development in this 
case is necessary.

By virtue of information sent to the appellant in his 
claim for VA pension benefits (VA Form 21-526) and in the 
Statement of the Case (SOC), the appellant was notified 
of the evidence necessary to substantiate his claim of 
entitlement to a permanent and total disability rating 
for pension purposes.  

The RO has made efforts to obtain relevant records 
adequately identified by the appellant.  For example, in 
June and September 2001, the RO requested that the 
National Personnel Records Center (NPRC) verify the 
appellant's claimed periods of service and/or furnish 
copies of his service medical records.  

The following evidence has been received in support of 
the appellant's appeal:  the appellant's service medical 
records; a certification, dated in July 2000, from the 
General Headquarters, Armed Forces of the Philippines, 
Office of the Adjutant General; a copy of his Separation 
Qualification Record (WD AGO Form 100) and Honorable 
Discharge (WD AGO Form 53); a letter of appreciation from 
the United Stated Army Commanding General, Headquarters, 
Philippines Command; and a copy of a Physical Examination 
and Medical Certificate, dated in May 2000. 

Finally, the Board notes that the appellant has been 
informed of his right to have a hearing in association 
with his appeal.  In September 2003, he was scheduled for 
a hearing at the RO before a Veterans Law Judge traveling 
from the Board.  The appellant failed to appear for that 
hearing.  Thereafter, the case was transferred to the 
Board for appellate consideration.

II.  The Facts and Analysis

The appellant seeks entitlement to a permanent and total 
disability rating for pension purposes.  He maintains 
that he qualifies for such a benefit due to his service 
in World War II.

The VA shall pay to each veteran of a period of war who 
meets the applicable service requirements and who is 
permanently and totally disabled from non-service-
connected disability not the result of his own willful 
misconduct, pension at the rate prescribed by law.  
38 U.S.C.A. § 1521(a) (West 2002).  

The term "veteran" means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  

The appellant meets the service requirements if he served 
in the active military, naval, or air service for various 
periods, including ninety days or more during a period of 
war.  38 U.S.C.A. § 1521(j)(1); 38 C.F.R. § 3.3(a)(3)(i) 
(2003). 

For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by 
an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or an original 
Certificate of Discharge, without verification from the 
service department.  VA may accept such a submission if 
the evidence consists of a document issued by the service 
department, the document contains the needed information, 
and VA finds that the document is genuine and that the 
information on the document is accurate.  If the 
documents submitted by the appellant do not meet these 
requirements, VA shall request verification of service 
from the service department.  38 C.F.R. § 3.203. 

In his application for VA benefits (VA Form 21-526), the 
appellant reported that he served in the Philippine 
Scouts from July 1946 to March 1949.  Those dates are 
confirmed by his Separation Qualification Record (WD AGO 
Form 100) and Honorable Discharge (WD AGO Form 53).  
Inasmuch as those documents were issued by the service 
department; contain the necessary information; and appear 
to be accurate and genuine, they are sufficient to verify 
that period of service.  

In support of his claim, the appellant also submitted a 
certification, dated in July 2000, from the General 
Headquarters, Armed Forces of the Philippines, Office of 
the Adjutant General.  That document certified that the 
appellant had recognized guerilla service which he joined 
in September 1944.  He was reportedly processed in April 
1945 and discharged in March 1946.  The Philippine 
government, however, has its own laws and regulations 
which permit recognition of military service that is not 
recognized by the U.S. Army.  The documents submitted by 
the appellant fail to satisfy the requirements of 38 
C.F.R. § 3.203(a) as acceptable proof of service, as they 
are not official documents of the appropriate U.S. 
service department.  Therefore, these documents may not 
be accepted as verification of the appellant's service 
prior to July 1946.  Thus, in June 2001, the RO requested 
that the National Personnel Records Center verify the 
Philippine guerilla service.

In November 2001, pursuant to the RO's request, the 
National Archives and Records Administration verified 
that the appellant had recognized guerilla service from 
December 1944 to April 1945 and regular Philippine Army 
service from April 1945 to March 1946.  38 C.F.R. 
§ 3.203(c).  Such findings are binding and conclusive 
upon the VA.  See, e.g., Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992). 

Generally, with respect to service before July 1, 1946, 
the applicable law and regulations preclude an individual 
who served in the organized military forces of the 
Government of the Commonwealth of the Philippines, 
including organized guerrilla forces, from receiving VA 
pension benefits based upon such service.  38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40(d).  (The only exceptions 
prior to service before July 1946 are not applicable 
here, i.e., service in the Philippine Scouts, the Insular 
Force of the Navy, the Samoan Native Guard, and the 
Samoan Native Band of the Navy.)  Moreover, service in 
the Philippine Scouts under section 14, Pub. L. 190, 79th 
Congress (Act of October 6, 1945), is not deemed to be 
active military, naval, or air service for VA pension 
purposes (With the exception of certain commissioned 
officers, all enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and 
June 30, 1947, inclusive, were made under the provisions 
of Pub. L. 190.).  38 U.S.C.A. § 107(b); 38 C.F.R. 
§ 3.40(b).  Thus, the appellant cannot meet the criteria 
to be considered a veteran.  Accordingly, he is not 
eligible for VA pension benefits.  The law is dispositive 
of the issue; and therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In arriving at this decision, it should be noted that VA 
has no duty to assist a claimant if there is no 
reasonable possibility that VA assistance would help 
substantiate the claim.  38 U.S.C.A. § 5103A (a)(2) (West 
2002).  In this case, there is no possibility that any 
additional evidence could be obtained that would be 
relevant to the legal question involved.  Indeed, the 
service dates reported by the appellant are essentially 
confirmed by records from the service department or by 
the NPRC; and he has provided no evidence which would 
warrant a request for re-certification of those dates.  
Therefore, there is no evidence that could be obtained 
that would have any effect on the outcome of this claim.  
Accordingly, a remand or other attempt at further 
development of this case would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran). 


ORDER

Basic eligibility for entitlement to a permanent and 
total disability rating for pension purposes is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



